Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel M. Costley, Sr., appeals the district court’s orders granting judgment in favor of Defendants in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Costley v. Shinseki, No. 1:10-cv-03122-JKB (D. Md. Feb. 7 & May 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.